NEWS RELEASE Exhibit 99.1 Vanguard Natural Resources Reports Second Quarter 2011 Results ~Adjusted EBITDA rose 90% over second quarter 2010 to $36.5 million~ ~ Distributable Cash Flow of $25.6 million rose 131% over second quarter 2010 ~ HOUSTON—August 4, 2011Vanguard Natural Resources, LLC (NYSE: VNR) ("Vanguard" or "the Company") today reported financial and operational results for the quarter ended June 30, 2011. Mr. Scott W. Smith, President and CEO, commented: “This quarter marked substantial progress towards our goal of creating a combined entity with much greater size and scale.With the recent filing of our proxy statement, we hope that unitholders at both VNR and Encore Energy Partners, LP (NYSE: ENP) (“Encore” or “ENP”) will soon be given an opportunity to vote on the merger and allow us to reap many of the tangible and intangible benefits a combined company offers.In addition, we were pleased to negotiate and recently complete a joint $81.4 million Permian acquisition which serves to expand our presence in the Permian Basin.Quality oil and natural gas properties continue to come to market and we are actively evaluating acquisition opportunities with the goal of continuing our track record of reserve growth and distribution increases in 2011.” Richard A. Robert, Executive Vice-President and CFO, added: “We continue to make significant progress integrating the Encore assets and continue to feel confident that the expected benefits of the Encore acquisition are coming to fruition.As such, we are pleased to pass on the economic benefits of the acquisition to our unitholders in a measured approach by raising our distribution for the third consecutive quarter.” Second Quarter 2011 Highlights: · We increased our quarterly distribution for the third consecutive quarter. The $0.575 per unit distribution declared for the second quarter of 2011 represents a 5% increase over the second quarter of 2010 and a 1% increase over first quarter 2011. · Adjusted EBITDA attributable to Vanguard unitholders (a non-GAAP financial measure defined below) increased 90% to $36.5 million from $19.1 million in the second quarter of 2010 and decreased 3% from the $37.6 million recorded in the first quarter of 2011. · Distributable Cash Flow attributable to Vanguard unitholders (a non-GAAP financial measure defined below) increased 131% to $25.6 million from the $11.1 million generated in the second quarter of 2010 and decreased 9% sequentially over the $28.3 million generated in the first quarter of 2011. · We reported net income attributable to Vanguard unitholders for the quarter of $31.8 million or $1.05 per basic unit compared to a reported net income of $3.9 million or $0.19 per basic unit in the second quarter of 2010; however, both quarters included special items.The recent quarter includes $30.7 million of non-cash unrealized net gains in our commodity and interest rate derivatives contracts, a $0.9 million non-cash loss on the acquisition of natural gas and oil properties and $0.6 million in one-time material transaction costs incurred on acquisitions and mergers.The 2010 second quarter results included a $5.7 million non-cash loss on the acquisition of natural gas and oil properties and $0.5 million of unrealized net losses in our commodity and interest rate derivatives contracts. · Adjusted Net Income attributable to Vanguard unitholders (a non-GAAP financial measure defined below) was $15.7 million in the second quarter of 2011 or $0.52 per basic unit, as compared to $10.1 million or $0.50 per basic unit, in the second quarter of 2010. · Reported average production of 13,286 BOE per day in the second quarter of 2011 was up 191% over 4,569 BOE per day produced in the second quarter of 2010.On a BOE basis, crude oil, natural gas liquids (“NGLs”) and natural gas accounted for 55%, 8%, and 37% of our production, respectively.The 191% increase in total production on a BOE basis is primarily due to our acquisition of Encore effective December 31, 2010. Due to the application of generally accepted accounting principles, please note that all production and reserve information reported at Vanguard reflect both Vanguard and Encore’s production and reserves on a consolidated basis which includes the approximate 53.4% ownership interest in Encore that Vanguard does not own. During the quarter we sold 2,683 MMcf of natural gas, 670,541 Bbls of oil, and 91,324 Bbls of NGLs, compared to the 1,266 MMcf of natural gas, 154,445 Bbls of oil and 50,323 Bbls of NGLs produced in the second quarter of 2010.Including the impact of our hedges in the second quarter of this year, we realized a net price of $6.99 per Mcf on natural gas sales, $84.66 per Bbl on crude oil sales, and $65.02 per barrel on NGL sales, for an average sales price of $67.38 per BOE (all excluding amortization of premiums paid and amortization of value on derivative contracts acquired). 2011 Six Month Highlights: · Adjusted EBITDA attributable to Vanguard unitholders (a non-GAAP financial measure defined below) increased 97% to $74.1 million from the $37.6 million produced in the first half of 2010. · Distributable Cash Flow attributable to Vanguard unitholders (a non-GAAP financial measure defined below) increased 106% to $54.0 million from the $26.2 million generated in the comparable period of 2010. · We reported net income attributable to Vanguard unitholders for the first six months of 2011 of $1.4 million or $0.05 per basic unit compared to a net income of $25.6 million or $1.30 per basic unit in the first half of 2010. The 2011 results includes a non-cash unrealized loss of $40.7 million on our commodity and interest rate derivative contracts, a $0.9 non-cash losson acquisition of natural gas and oil properties and $0.6 million in one-time material transaction costs incurred on acquisitions and mergers. Last year’s results included a non-cash unrealized gain of $10.0 million on our commodity and interest rate derivative contracts and a $5.7 million non-cash loss on acquisition of natural gas and oil properties. · Adjusted Net Income attributable to Vanguard unitholders (a non-GAAP financial measure defined below) was $32.2 million in the first six months of 2011, or $1.07 per unit, compared to Adjusted Net Income of $21.3 million, or $1.08 per unit, in the comparable period of 2010. · Reported average production of 13,279 BOE per day in the first half of 2011 was up 198% over 4,457 BOE per day produced in the comparable period of 2010.On a BOE basis, crude oil, natural gas liquids (“NGLs”) and natural gas accounted for 57%, 7%, and 36% of our production, respectively.The 198% increase in total production on a BOE basis is primarily due to our acquisition of Encore effective December 31, 2010. During the first six months of 2011 we sold 5,210 MMcf of natural gas, 1,355,587 Bbls of oil, and 179,684 Bbls of NGLs, compared to the 2,475 MMcf of natural gas, 286,856 Bbls of oil and 107,400 Bbls of natural gas liquids produced in the first six months of 2010.Including the impact of our hedges in the second quarter of this year, we realized a net price of $7.14 per Mcf on natural gas sales, $81.22 per Bbl on crude oil sales, and $60.51 per barrel on NGL sales, for an average sales price of $65.81 per BOE (all excluding amortization of premiums paid and amortization of value on derivative contracts acquired). Recent Events On June 22, 2011, pursuant to two Purchase and Sale Agreements (the “Purchase Agreements”), we and ENP agreed to acquire producing oil and natural gas assets in the Permian Basin in West Texas (the “Purchased Assets”) from an undisclosed seller. We and ENP each agreed to purchase 50% of the Purchased Assets for $42.5 million and each paid the seller a non-refundable deposit of $4.25 million. In July 2011, we requested an interim redetermination of our borrowing base under our reserve-based credit facility which resulted in an increase of our borrowing base to $265.0 million. The effective date of this acquisition is May 1, 2011. This acquisition was completed on July 29, 2011 for an aggregate adjusted purchase price of $81.4 million, subject to customary post-closing adjustments to be determined.The purchase price was funded with borrowings under our reserve-based credit facility and ENP’s credit agreement. The interests acquired, including the proved reserves attributable to the approximate 53.4% non-controlling interest in ENP, have estimated total net proved reserves of 5.5 million barrels of oil equivalent, of which approximately 70% are oil and natural gas liquids reserves and are 100% proved developed. On July 11, 2011, Vanguard and ENP announced the execution of a definitive agreement that would result in a merger whereby ENP would become a wholly-owned subsidiary of Vanguard Natural Gas, LLC, through a unit-for-unit exchange. Under the terms of the definitive agreement, ENP’s public unitholders would receive 0.75 Vanguard common units in exchange for each ENP common unit they own at closing. The transaction would result in approximately 18.4 million additional common units being issued by Vanguard. The terms of the definitive agreement were unanimously approved by the members of the ENP Conflicts Committee, who negotiated the terms on behalf of ENP and is comprised solely of independent directors. In addition, Jefferies & Company, Inc., has issued a fairness opinion to the ENP Conflicts Committee stating that they believe the exchange ratio is fair, from a financial point of view, to the unaffiliated unitholders of ENP.The members of the Vanguard Conflicts Committee, which is also comprised solely of independent directors, negotiated the terms on behalf of Vanguard and also voted unanimously in favor of the merger. In addition, RBC Capital Markets has issued a fairness opinion to the Vanguard Conflicts Committee stating that they believe the exchange ratio is fair, from a financial point of view, to Vanguard. The completion of the merger is subject to approval by a majority of the outstanding ENP common units and also subject to the approval of the issuance of additional Vanguard common units in connection with the merger by the affirmative vote of a majority of the votes cast by Vanguard unitholders.Completion of the merger, assuming the requisite unitholder votes are obtained and subject to other customary terms and conditions, is expected to occur during the fourth quarter of 2011. On August 2, 2011, Vanguard and ENP filed a Registration Statement on Form S-4 with the Securities and Exchange Commission, which has not been declared effective. The Registration Statement incorporates a joint proxy statement/prospectus which Vanguard and ENP plan to mail to their respective unitholders in connection with obtaining unitholder approval of the proposed merger. Pending completion of the merger, Vanguard and ENP have agreed to customary restrictions in the way they conduct their business. Hedging Activities We enter into derivative transactions in the form of hedging arrangements to reduce the impact of natural gas and oil price volatility on our cash flow from operations. We have mitigated some of the volatility through 2013 for natural gas and through 2014 for crude oil by implementing a hedging program on a portion of our total anticipated production. At June 30, 2011, the fair value of commodity derivative contracts was a liability of approximately $57.8 million, of which $5.0 million settles during the next twelve months. Currently, we use fixed-price swaps, puts, put spreads, three-way collars and NYMEX collars to hedge natural gas and oil prices. The following table summarizes new commodity derivative contracts put in place during the three months ended June 30, 2011: July 1, – December 31, 2011 Year Year Year Gas Positions: Fixed Price Swaps: VNR Notional Volume (MMBtu) — — Weighted Average Fixed Price ($/MMBtu) $
